Case 1:19-cv-01458-RLY-DML Document 52 Filed 12/03/19 Page 1 of 2 PageID #: 289




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 BRENDA DRAKE, on behalf of herself and
                                   )
 others similarly situated,        )
                                   )
                  Plaintiff,       )
                                   )
               v.                  )                 No. 1:19-cv-01458-RLY-DML
                                   )
 MIRAND RESPONSE SYSTEMS, INC. and )
 WOODFOREST NATIONAL BANK,         )
                                   )
                  Defendants.      )


     Order on Motion to Extend Class Certification Deadline (Dkt. 49)

       Plaintiff Brenda Drake seeks an extension of the deadline to file her class

 certification motion. The deadline is November 20, 2019, and she asks the court to

 allow her until 60 days after the court rules on the defendants’ motion to strike

 class allegations before filing her motion. The court DENIES that request.

       Ms. Drake says in support of her motion to extend the deadline that the

 defendants have refused to respond to any “class discovery” because of the pendency

 of their motion to strike. But the defendants do not decide when they will provide

 discovery. The court entered a schedule that contemplated discovery and briefing of

 class certification within a particular time frame. The court did not stay that

 discovery, and the defendants did not obtain an extension to respond.1 Perhaps the




 1    The defendants filed a motion to stay this entire case pending certain
 administrative action. That request has been denied by separate order.
Case 1:19-cv-01458-RLY-DML Document 52 Filed 12/03/19 Page 2 of 2 PageID #: 290




 plaintiff wants to accede to the defendants’ position; her motion is silent on that

 point. But if she does, then the parties must make an appropriate joint motion to

 modify the case management plan.2 And if she doesn’t accede to the defendants’

 position, then the parties must file a motion requesting a discovery conference with

 the magistrate judge, followed by an appropriate motion if the matter is not

 resolved at the conference. In any event, counsel must file a motion by December 12,

 2019.

                                      Conclusion

         Because the plaintiff has not shown good cause for the requested time

 extension, her motion (Dkt. 49) is DENIED. The court does, however, suspend the

 November 20 deadline, to be re-set in connection with resolution of the procedures

 outlined in the preceding paragraph.

         So ORDERED.


         Dated: December 3, 2019            ____________________________________
                                               Debra McVicker Lynch
                                               United States Magistrate Judge
                                               Southern District of Indiana


 Distribution:

 All ECF-registered counsel of record by email through the court’s ECF system




 2    And to be clear, the court’s approval of such a joint motion should not be
 assumed.
                                            2
